Citation Nr: 1022198	
Decision Date: 06/15/10    Archive Date: 06/24/10

DOCKET NO.  09-00 173A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs VA Health Eligibility Center 
in Atlanta, Georgia 


THE ISSUE

Entitlement to Department of Veterans Affairs (VA) health 
care system treatment without a copayment requirement, based 
on income for the year 2005.


ATTORNEY FOR THE BOARD

M. McBrine, Counsel


INTRODUCTION

The Veteran served on active duty from February 1956 to 
February 1959.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision of the VA Health 
Eligibility Center (HEC) in Atlanta, Georgia that determined 
that the Veteran was responsible for co-payment charges 
associated with VA medical care.



FINDINGS OF FACT

The Veteran's gross household income for the year 2005 
exceeded the 2005 VA National Means Test threshold for a 
Veteran with one dependent.


CONCLUSION OF LAW

The criteria for treatment in the VA health care system 
without a copayment requirement, based on income for the year 
2005, have not been met.  38 U.S.C.A. §§ 1710, 1722(a), 5107 
(West 2002 & Supp. 2009); 38 U.S.C.A. §§ 17.36, 17.47(d)(4) 
(2009); 38 C.F.R. §§ 3.271, 3.272.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  

Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b) (1).


In this case, the HEC notified the Veteran by an April 2007 
letter of the income discrepancy in the case, afforded him an 
opportunity to correct and verify the income the Veteran 
reported for the year 2005, and provided him with forms on 
which to verify income for that year.

With regard to the duty to assist, the claims file contains 
the Veteran's own statements in support of his claim.  The 
Board has carefully reviewed such statements and concludes 
that he has not identified further evidence not already of 
record.  The Board has also perused the other available 
records for references to additional treatment reports not of 
record, but has found nothing to suggest that there is any 
outstanding evidence with respect to the Veteran's claim.

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the Veteran in developing the facts 
pertinent to his claim.  Essentially, all available evidence 
that could substantiate the claim has been obtained.  There 
is no indication in the file that there are additional 
relevant records that have not yet been obtained.

VA shall furnish hospital care and medical services to any 
Veteran who is unable to defray the expenses of necessary 
care as determined under 38 U.S.C.A. § 1722(a) (West 2002).  
38 U.S.C.A. § 1710(a)(2)(G) (West 2002).  For the purposes of 
38 U.S.C.A. § 1710(a)(2)(G) (West 2002), a Veteran shall be 
considered to be unable to defray the expenses of necessary 
care if his attributable income is not greater than a 
specified income threshold.  38 U.S.C.A. § 1722(a)(3) (West 
2002).

The income threshold is updated annually and published in the 
Federal Register. See 38 C.F.R. § 3.29 (2005) and (2009).  
Additionally, 38 C.F.R. § 3.271(a) (2009) provides that 
payments of any kind from any source shall be counted as 
income during the 12-month annualization period in which 
received unless specifically excluded under 38 C.F.R. § 3.272 
(2009).

As noted in several documents in the claims file, the 2005 
income threshold for a Veteran with one dependent is $32,285; 
this means that a Veteran with one dependent with income 
below this amount would not be required to submit a copayment 
for VA care.

In April 2006, the veteran applied for VA healthcare 
benefits, which are based on the previous year's income.  The 
Veteran submitted a VA Form 10-10EZ, acknowledging that his 
income was below $32,285, making him eligible for cost free 
VA healthcare, without a copayment.

However, in December 2006, Income Verification Matching (IVM) 
appeared to indicate that the Veteran had well in excess of 
the 2005 income threshold, and would therefore be required to 
submit copays for VA care.  The Veteran was provided a letter 
dated December 2006 showing the IVM amounts, and was offered 
the opportunity to provide revised amounts.

In reports of contact dated August and September 2008 with 
the Veteran, and in the Veteran's signed Notice of 
Disagreement, received in March 2008, and Substantive Appeal, 
dated January 2009, the Veteran does not dispute the specific 
amounts listed as income in a December 2006 letter.  However, 
what he does appear to dispute is that an amount listed on 
those documents as gambling winnings was considered as 
income.  The Veteran contends that this amount should not be 
considered as gross income, as it should be offset by 
gambling losses, particularly in light of the fact that he 
considers himself a professional gambler, and he feels that 
these gambling losses should be considered a business loss.  
He points out that as the IRS allowed him to deduct gambling 
losses from gambling winnings for tax purposes, he should be 
allowed to do the same for VA income purposes.  He did not 
submit any evidence pertaining to specific amounts of 
gambling losses however.

Regardless, the law is quite clear that payments of any kind, 
from any source, shall be counted as income during the 12-
month annualization period in which received, unless 
specifically excluded.  38 C.F.R. §§ 3.271, 3.272.  These 
regulations make no provision for the exclusion of gambling 
winnings, nor the offset of gambling winnings with gambling 
losses, for VA purposes.  Therefore, these gambling winnings 
MUST be considered as income for VA purposes, and the 
Veteran's income for the year 2005 remains in excess of the 
income threshold for eligibility for cost-free VA health 
care, without a copayment.

The Board points out however, that, even, arguendo, were the 
entirety of the Veteran's gambling winnings not counted as 
income, and the Board again notes that the evidence shows 
that the Veteran has not disputed, at any time, any of the 
specific income numbers reported to him in the December 2006 
letter, only that the amounts listed as gambling winnings 
should not be considered income, that the Veteran's income in 
2005 would still be in excess of the income threshold for 
eligibility for cost-free VA health care, and he would 
therefore still be required to submit a copayment for health 
care services.

As such, the Board finds that the evidence of record shows 
that the Veteran's family income for 2005, as verified 
through appropriate sources, was above the income threshold 
for eligibility for cost-free VA health care.  Consequently, 
the Veteran's eligibility status was appropriately changed to 
"copayment required" by the HEC.

For the reasons and bases set forth above, the Board finds 
that the law, and not the evidence, is dispositive. In view 
of the foregoing, the appeal is denied.  Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).


ORDER

Entitlement to Department of Veterans Affairs (VA) health 
care system treatment without a copayment requirement, based 
on income for the year 2005, is denied.



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


